889 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elbert Phillip LONG, Plaintiff-Appellant,v.Al C. PARKE, Warden;  Doyle Shackleford, Deputy Warden;James Sweat, Lieutenant, Defendants-Appellees,Ruby Owsley;  Mike Martin;  James Knauf;  Jack Kerns;Robert Carran;  Kenton County Jail;  Office ofPublic Advocacy;  Office of Probation &Parole, Defendants.
No. 89-5330.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1989.

1
Before KRUPANSKY and RYAN, Circuit Judges, and JAMES P. CHURCHILL, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Elbert Phillip Long appeals the summary judgment for the defendant prison officials in this civil rights action filed under 42 U.S.C. Sec. 1983.  Long alleged that defendants denied him access to the prison law library during a period following his transfer to the Kentucky State Reformatory while he awaited classification.  The district court concluded that plaintiff did not establish a violation of his first amendment right to access to the courts and granted summary judgment for defendants.  Upon consideration, we conclude that summary judgment was proper.


4
Plaintiff's first amendment claim must be based upon an actual denial of access to the courts rather than to a law library.    See Childs v. Pellegrin, 822 F.2d 1382, 1385 (6th Cir.1987);  Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).  Summary judgment for defendants was proper because plaintiff failed to show evidence of a denial of access to the courts after defendants pointed out the absence of evidence that such a denial occurred.    See Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986).


5
Accordingly, the judgment is affirmed for the reasons stated in the magistrate's report and recommendation entered February 7, 1989 and adopted by the district court on March 7, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Chief U.S. District Judge for the Eastern District of Michigan, sitting by designation